Citation Nr: 0018344	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98008 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension on the basis of the 
need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which entitlement 
to special monthly pension by reason of the need for the aid 
and attendance of another person was denied.



FINDINGS OF FACT

1.  The RO denied the claim for special monthly pension in a 
May 1, 1998 rating decision, of which the veteran was 
informed by letter dated May 11, 1998.  

2.  The veteran filed a notice of disagreement in May 1998.  

3.  The RO issued a statement of the case on June 3, 1998.  

4.  Neither the VA form 9 filed on June 15, 1998, nor any 
other written communication from the veteran or his 
representative filed within one year of the May 11, 1998, 
notice of denial of benefits sought, contains allegations of 
error of fact or law.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of entitlement to special monthly pension on the basis 
of the need for the aid and attendance of another person. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished. 38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. § 
20.200 (1999). A NOD is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result. 
38 C.F.R. § 20.201 (1999). A substantive appeal consists of a 
properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information. 38 C.F.R. § 20.202 (1999). A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one- year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
C.F.R. § 20.302(b) (1999). A substantive appeal postmarked 
prior to the expiration of the applicable time period will be 
accepted as timely filed. In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA. 38 
C.F.R. § 20.305 (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed. To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC. The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed. The Board will not presume that an appellant agrees 
with any statement of fact contained in a SOC or supplemental 
SOC which is not specifically contested. Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal. 38 C.F.R. § 
20.202 (1999). A decision as to the adequacy of allegations 
of error of fact or law in a substantive appeal will be made 
by the Board. When the Board raises the issue of adequacy of 
the substantive appeal, the appellant and his representative, 
if any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question. The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification. 38 C.F.R. § 20.203 (1999).

In this case, the RO denied the claim for special monthly 
pension in a May 1, 1998, rating decision, of which the 
veteran was informed by letter dated May 11, 1998.  The 
veteran filed a NOD later that month.  The RO issued a SOC on 
June 3, 1998.  The VA form 9, Appeal to the Board of 
Veterans' Appeals, filed on June 15, 1998, does not contain 
allegations of error of fact or law.  Nothing further was 
received concerning this appeal until the veteran's 
representative filed a "written brief presentation" with 
the Board in March 2000.  Thus, no allegations of fact or law 
were submitted within the time specified in 38 C.F.R. § 
20.302(b).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter the Court) has held 
that it was proper for the Board to dismiss the appeal of a 
veteran who did not file a timely substantive appeal and did 
not request prior to the expiration of the time limit for 
such filing an extension of time within which to file a 
substantive appeal. See Roy v. Brown, 5 Vet. App. 554 (1993). 
The Court opined that the Secretary was correct in arguing 
that the "formality" of perfecting an appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal. Id. at 555.

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the claim of entitlement to 
special monthly pension on the basis of the need for aid and 
attendance of another person. Accordingly, the Board lacks 
jurisdiction regarding this issue. The appeal with respect to 
this issue is dismissed.


ORDER

The appeal from the denial of special monthly pension on the 
basis of the need for aid and attendance of another person is 
dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

